Exhibit 10.6

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and between

      Docket No. 10-098-WA/RB-HC

VOLUNTEER BANCORP, INC.

  

Rogersville, Tennessee

 

and

 

  

FEDERAL RESERVE BANK OF

  

ATLANTA

  

Atlanta, Georgia

  

WHEREAS, Volunteer Bancorp, Inc., Rogersville, Tennessee (“VBI”), a registered
bank holding company, owns and controls The Citizens Bank of East Tennessee,
Rogersville, Tennessee (the “Bank”), a state chartered nonmember bank, and a
nonbank subsidiary;

WHEREAS, it is the common goal of VBI and the Federal Reserve Bank of Atlanta
(the “Reserve Bank”) to maintain the financial soundness of VBI so that VBI may
serve as a source of strength to the Bank;

WHEREAS, VBI and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and

WHEREAS, on May 20, 2010, the board of directors of VBI, at a duly constituted
meeting, adopted a resolution authorizing and directing Reed D. Matney to enter
into this Agreement on behalf of VBI, and consenting to compliance with each and
every provision of this Agreement by VBI and its institution-affiliated parties,
as defined in sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as
amended (the “FDI Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)).



--------------------------------------------------------------------------------

NOW, THEREFORE, VBI and the Reserve Bank agree as follows:

Source of Strength

1. The board of directors of VBI shall take appropriate steps to filly utilize
VBI’s financial and managerial resources, pursuant to section 225.4(a) of
Regulation Y of the Board of Governors of the Federal Reserve System (the “Board
of Governors”) (12 C.F.R. § 225.4(a)), to serve as a source of strength to the
Bank, including, but not limited to, taking steps to ensure that the Bank
complies with the Consent Order entered into with the Federal Deposit Insurance
Corporation on January 28, 2010 and any other supervisory action taken by the
Bank’s federal or state regulator.

Dividends and Distributions

2.      (a) VBI shall not declare or pay any dividends without the prior written
approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors.

(b) VBI shall not directly or indirectly take dividends or any other form of
payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.

(c) VBI and its nonbank subsidiary shall not make any distributions of interest,
principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.



--------------------------------------------------------------------------------

(d) All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on VBI’s capital, earnings, and cash flow; the Bank’s
capital, asset quality, earnings, and allowance for loan and lease losses; and
identification of the sources of funds for the proposed payment or distribution.
For requests to declare or pay dividends, VBI must also demonstrate that the
requested declaration or payment of dividends is consistent with the Board of
Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323).

Debt and Stock Redemption

3.      (a) VBI and any nonbank subsidiary shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.

(b) VBI shall not, directly or indirectly, purchase or redeem any shares of its
stock without the prior written approval of the Reserve Bank.

Compliance with Laws and Regulations

4.      (a) In appointing any new director or senior executive officer, or
changing the responsibilities of any senior executive officer so that the
officer would assume a different senior executive officer position, VBI shall
comply with the notice provisions of section 32 of the FDI Act (12 U.S.C.
§1831i) and Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§
225.71 et seq.).



--------------------------------------------------------------------------------

(b) VBI shall comply with the restrictions on indemnification and severance
payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and Part 359 of
the Federal Deposit Insurance Corporation’s regulations (12 C.F.R. Part 359).

Progress Reports

5. Within 30 days after the end of each calendar quarter following the date of
this Agreement, the board of directors shall submit to the Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this Agreement and the results thereof, and a
parent company only balance sheet, income statement, and, as applicable, report
of changes in stockholders’ equity.

Communications

6. All communications regarding this Agreement shall be sent to:

(a)     Robert D. Hawkins

         Assistant Vice President

         Federal Reserve Bank of Atlanta

         1000 Peachtree Street, N.E.

         Atlanta, Georgia 30309-4470

(b)     Reed D. Matney

         President and Chief Executive Officer

         Volunteer Bancorp, Inc.

         210 East Main Street

         Rogersville, Tennessee 37857

Miscellaneous

7. Notwithstanding any provision of this Agreement, the Reserve Bank may, in its
sole discretion, grant written extensions of time to VBI to comply with any
provision of this Agreement.

8. The provisions of this Agreement shall be binding upon VBI and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.



--------------------------------------------------------------------------------

9. Each provision of this Agreement shall remain effective and enforceable until
stayed, modified, terminated, or suspended in writing by the Reserve Bank.

10. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any other action affecting VBI, the Bank, any nonbank subsidiary of
VBI, or any of their current or former institution-affiliated parties and their
successors and assigns.

11. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818) .

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 26th day of May, 2010.

 

VOLUNTEER BANCORP, INC.    

FEDERAL RESERVE BANK

OF ATLANTA

By:   /s/    Reed D. Matney     By:   /s/    Robert D. Hawkins  

Reed D. Matney

President and

     

Robert D. Hawkins

Assistant Vice President

  Chief Executive Officer      